                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

SARAH JOHNSON, et al.                          )
                                               )
                           Plaintiffs,         )
                                               )
                      v.                       )     No. 2:18-cv-00068-JRS-MJD
                                               )
NORTHEAST SCHOOL CORPORATION,                  )
et al.                                         )
                                               )
                           Defendants.         )


                      Order on Summary Judgment Motion

   Plaintiffs Sarah Johnson and Rebekah Johnson sue Defendants Northeast School

Corporation and its North Central High School in Sullivan County, Indiana, alleging

they subjected Plaintiffs to discrimination on the basis of sex in violation of Title IX

of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681(a). Plaintiffs

allege Defendants failed to respond appropriately when Sarah reported she had been

sexually assaulted by another student and then when Rebekah was subjected to har-

assment and bullying because she was Sarah’s sister. Plaintiffs also bring a state-

law claim alleging that Defendants failed to have an anti-bullying policy. Defendants

have moved for summary judgment on all claims.

   While sexual harassment should not be tolerated in any environment and any

sexual assault is to be condemned, NCHS is not a proper defendant in this action.

Plaintiffs have come forward with insufficient evidence to hold the School




                                           1
Corporation liable under Title IX for any alleged sexual harassment of Sarah or Re-

bekah. Therefore, Defendants’ Motion for Summary Judgment will be granted.

                                  I. Background

   Sarah Johnson claims that while she was a student at North Central High School

(“NCHS”) in Sullivan County, Indiana, she was sexually assaulted off campus on De-

cember 17, 2014, by another student, Garrett Froshauer, and his friend, Romeo Ris-

ley. Sarah did not report the alleged sexual assault until November 5, 2015. She

alleges that Garrett bullied her in school and that she withdrew from NCHS because

of that bullying. Rebekah is Sarah’s younger sister and was also a student at NCHS.

Rebekah alleges that she too was bullied by Garrett and his friends.

   Northeast School Corporation (the “School Corporation”) is an Indiana public

school corporation within the Southern District of Indiana. At all relevant times,

Monty Kirk was the high school principal. During the 2014-15 academic year, Sarah

was a high school sophomore. Garrett Froshauer was a sophomore that year too; he

and Sarah had three classes together. Ms. Hawker is Sarah’s and Rebekah’s grand-

mother.

   The NCHS School-Family Handbook, which is provided to students each year, sets

forth a “Code of Conduct” and prohibits harassment and bullying by students. (ECF

No. 47-11, 37–38.) Harassment/bullying is defined to include “any speech or action

that creates a hostile, intimidating, or offensive learning environment.” (ECF No. 47-

11, 37.)   Students who believe they are victims of harassment or bullying are




                                          2
instructed to report the matter to school staff. (ECF No. 47-11, 38.) Students may

make such a report in writing, over the phone, or in person.

   Sarah’s alleged sexual assault by Garrett was first reported to school authorities

on November 5, 2015, when her grandmother, Ms. Hawker, reported it to Principal

Kirk. Ms. Hawker advised Kirk that she and Sarah were going to report the incident

to the authorities. They reported the incident to the Sullivan County Sheriff’s De-

partment and were told that Deputy Carl Melchert would be handling the case. Dep-

uty Melchert and Child Protective Services went to Ms. Hawker’s house the next day,

and Ms. Hawker reported that Sarah had been raped by Garrett.

   The next day, November 6, 2015, Principal Kirk confirmed with Ms. Hawker that

the authorities had been notified. (ECF No. 47-2 ¶ 29.) Ms. Hawker advised Kirk

that she wanted Garrett immediately removed from school. Principal Kirk explained

to her that there needed to be an investigation before a decision about potential dis-

ciplinary action could be made. (ECF No. 47-2 ¶ 30.) Ms. Hawker also advised Prin-

cipal Kirk that Sarah was going to be interviewed by a trained child interviewer at

Susie’s Place and informed him that she did not want school officials to interview

Sarah. (ECF No. 47-2 ¶ 30.) The principal confirmed with Deputy Melchert that the

matter was being investigated and that Sarah was to be interviewed at Susie’s Place.

   Also on November 6, Principal Kirk issued a No Contact Order between Sarah and

Garrett to remain in effect for the remainder of the school year. (ECF No. 47-2, ¶¶

26–28.) The No Contact Order was explained to both Garrett and Sarah (ECF No.

47-23, ¶¶ 2-3; ECF No. 47-3, 109) and the order was distributed to their teachers to



                                          3
make them aware of it and to have the teachers assist in enforcing it (ECF No. 47-2,

¶ 27). Although Sarah testified that she never saw the No Contact Order, she admit-

ted she was informed of it and understood that Garrett was to have no contact with

her. (ECF No. 47-33, 91.) Principal Kirk discussed the No Contact Order with Ms.

Hawker and Garrett’s parents that day to make sure they knew that Sarah and Gar-

rett were not to have contact with each other at school. (ECF No. 47-2, ¶ 28; 47-24,

33.) 1

    During the month of November, Principal Kirk contacted Deputy Melchert on sev-

eral occasions—“at least a dozen times”—requesting to be kept informed of the inves-

tigation into the allegations against Garrett. (ECF No. 47-24, 35.) The deputy did

not share the details of the investigation with Principal Kirk, other than to advise

that the complaining student was going to give a forensic interview. On November

24, 2015, Sarah was interviewed at Susie’s Place about the alleged rape. Deputy

Melchert observed the interview from another room. As a result of the investigation,

the interviewer, the Child Protective Services case worker assigned to the case, and

the deputy concluded that no criminal charges needed to be filed with the Prosecutor’s

Office. After the decision was made, Principal Kirk learned that no charges would be

filed against Garrett. (ECF No. 47-2, ¶ 68.)

    In late January 2016, Principal Kirk sent a letter to Ms. Hawker to attempt to

give her the opportunity to allow the school to interview Sarah as part of its Title IX


1
  Plaintiffs’ brief asserts that Ms. Hawker testified that she was unaware of a “no contact” order hav-
ing been issued, but the cited deposition (Hawker Dep. 13) does not support that assertion. As a re-
sult, Plaintiffs have not raised a genuine issue of fact. Similarly, other factual assertions in Plain-
tiffs’ brief that are not actually supported by the cited evidence are likewise disregarded.

                                                  4
investigation. (ECF No. 47-2, ¶ 69.) Ms. Hawker would not allow Sarah to be inter-

viewed by school officials, however. (ECF No. 47-29, 87–89.)

   After Sarah’s allegation against Garrett was reported on November 5, the first

harassment incident that Ms. Hawker brought to the school’s attention did not in-

volve Garrett. (ECF No. 47-2, ¶¶ 46–47.) On January 8, 2016, she emailed Mr. Kirk

to advise that on January 6, Sarah had received a report from someone that a girl

(C.D.) had told “others” that she was going to “kick Sarah’s ass.” Principal Kirk en-

sured that Sarah could eat lunch in the office and otherwise sit in the office if she

wanted a break from class. He spoke with C.D., and even though C.D. denied making

the threat, he instructed her not to have any contact or communication with Sarah

that could be perceived as negative or hostile. (ECF No. 47-2, ¶ 47.)

   On February 28, 2016, Ms. Hawker emailed Principal Kirk to advise that one of

Sarah’s fellow female cheerleaders (M.S.) sent an unkind tweet. (ECF No. 47-2 ¶ 75.)

The next day, Ms. Hawker and Sarah met with Mr. Kirk to discuss the matter. (ECF

No. 47-2 ¶ 75.) During their meeting, Principal Kirk asked Sarah and Ms. Hawker if

anyone was harassing her—whether in person or on social media. They responded

that nothing else had been happening at school. (ECF No. 47-2 ¶ 75.) Mr. Kirk re-

minded them that if something else happened, to report it immediately.

   From November 6, 2015, through February 28, 2016, neither Sarah nor Ms.

Hawker made any complaint that Garrett was harassing Sarah at school or off cam-

pus. It was not until February 29, 2016, that Sarah and Ms. Hawker made a com-

plaint about Garrett. (ECF 47-2, ¶¶ 46, 49.) Ms. Hawker called Principal Kirk that



                                          5
day to report that Sarah was upset because she had been confronted by auto shop

students and harassed by Garrett and another boy in the hallway. (ECF 47-2, ¶ 57.)

However, video of the incident shows that Garrett was not involved. (ECF 47-2, ¶¶

58-59, 63-64.) When a videotape of the alleged incident contradicts the plaintiff’s

version of the incident, the court may properly find that no reasonable trier of fact

could believe plaintiff’s version of the incident. See Scott v. Harris, 550 U.S. 372, 380–

81 (2007) (“When opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should

not adopt that version of the facts for purposes of ruling on a motion for summary

judgment” and the court should have relied on the videotape). Sarah’s own testimony

is that Garrett was not involved. She testified that while returning from using the

restroom during choir class, she heard students knocking on an entry door close to

the choir room. (ECF 47-33, 67.) When Sarah opened the door, she did not see any

students she recognized and did not see Garrett among the students. (ECF 47-33,

72.) After opening the door, Sarah turned her back to the students and heard some

whispering and laughing. (ECF 47-33, 68.) She thought the students were laughing

at her simply “[b]ecause they were laughing.” (ECF 47-33, 73.) Sarah admits they

could have been laughing about anything and that she was not “chased,” but it “kind

of” felt that way because there were a lot of people around her. (ECF 47-33, 73, 76.)

This was one of the few incidents that Sarah characterized as harassment and bully-

ing at school. (ECF 47-33, 78.)




                                            6
   On March 15, 2016, Ms. Hawker and Sarah claimed that Garrett had violated the

protective order by glaring at her, getting “real close,” and brushing by her as he

passed her in the hallway near the principal’s office. (ECF 47-29, 47; ECF No. 47-33,

93, 98.) Deputy David Holmes responded to NCHS where he met with Ms. Hawker

and Mr. Kirk in the principal’s office. (ECF 47-19, ¶ 4.) The deputy found Mr. Kirk

cooperative and willing to provide information, including video footage from a hall-

way surveillance camera of the area where Sarah described that she encountered

Garrett. (ECF 47-19, ¶ 6.) Deputy Holmes reviewed the video and observed Sarah

walking down the middle of the hallway and observed a male in a gray sweatshirt

(identified as Garrett) walking in the opposite direction. (ECF 47-19, ¶ 7.) Garrett

was close to the wall and did not get closer to Sarah or appear to turn his head, look

in Sarah’s direction, or glare at her. (ECF 47-19, ¶ 7; ECF 47-2, ¶ 61.) Deputy Holmes

concluded that Garrett passed by Sarah in a manner that was more consistent with

him trying to avoid her than trying to be close to her or intimidate her. (ECF 47-19,

¶ 8.)

   At her deposition, Sarah initially could not identify any other incidents in which

she thought a student bullied or harassed her at school. (ECF No. 47-33, 98–99.)

However, she later recalled that at a basketball game on an unknown date, Garrett

came and sat about two rows behind where she was sitting with her mother and

grandmother. (ECF No. 47-33, 115–118.) Sarah did not recall Garrett saying any-

thing to her at the game. (ECF No. 47-33, 118.) Eventually, Sarah withdrew from

the school. (ECF No. 47-24 at 43.)



                                          7
                            II. Evidentiary Objections

   Defendants have raised several objections to evidence on which Plaintiffs rely.

The objections to the declaration of Esther Warkov are well-taken: she was not timely

disclosed as an expert witness under Rule 26(a)(2) as required by the Case Manage-

ment Plan. (See ECF No. 30, § III(F).) Nor was Warkov disclosed on Plaintiffs’ Final

Witness List. (ECF No. 46.) Further, her declaration would not assist the trier of fact

in deciding any fact at issue.

   The objections to the Office of Civil Rights (“OCR”) report are also well-taken: the

report is not properly authenticated; and it is immaterial because the standards to

establish non-compliance with Department of Education regulations are different

than the standard for Title IX liability in a private right of action. Gebser v. Lago

Vista Indep. Sch. Dist., 524 U.S. 274, 291–92 (1998) (the school’s “alleged failure to

comply with the [Department of Education] regulations, however, does not establish

the requisite actual notice and deliberate indifference. And in any event, the failure

to promulgate a grievance procedure does not itself constitute ‘discrimination’ under

Title IX.”). Whether the school followed its policies is also beside the point unless

there is also evidence that the mere noncompliance amounted to deliberate indiffer-

ence to sexual harassment, and in this case there is no such evidence.

                                 III.   Discussion

   Plaintiffs allege sex discrimination because Garrett was allowed to remain in

school and take his regular classes, whereas Sarah allegedly was denied that educa-

tional opportunity. Plaintiffs assert that Garrett was a star football player, football



                                          8
is a very important activity for the School Corporation, and male students like Gar-

rett, who were on the football team, received preferential treatment. In addition,

Plaintiffs allege that Garrett and other students harassed Sarah after she reported

the alleged sexual assault.

   Defendants move for summary judgment on the grounds that: (1) North Central

High School is not a proper defendant; (2) Plaintiffs were not victims of harassment

based on their sex; (3) Plaintiffs did not suffer actionable harassment under Title IX;

(4) the School Corporation had no actual knowledge of various alleged acts of harass-

ment; (5) the School Corporation was not deliberately indifferent to the alleged com-

plaints of harassment and did not respond to the complaints in a clearly unreasonable

manner or subject Plaintiffs to harassment; and (6) Plaintiffs have not stated a claim

under Indiana law. Plaintiffs have not opposed the motion with respect to the state-

law bullying claim, and summary judgment will be granted on that claim without

further discussion.

                              A. Summary Judgment

   “A district court properly grants summary judgment where there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a

matter of law.” Giles v. Godinez, 914 F.3d 1040, 1048 (7th Cir. 2019), petition for cert.

filed, (U.S. June 3, 2019) (No. 18-1504). A court must draw all reasonable inferences

in favor of the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

   The non-movant must “make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden



                                           9
of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the non-movant

fails to establish an essential element of his case, there is a complete failure of proof,

and the movant is entitled to judgment as a matter of law. Id. at 323. The non-

movant “must do more than simply show that there is some metaphysical doubt as to

the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986); see also Giles, 914 F.3d at 1048 (stating that the non-movant must

“present specific facts establishing a material issue for trial, and any inferences must

rely on more than mere speculation or conjecture”). Where the “evidence is merely

colorable, or is not significantly probative, summary judgment may be granted.” An-

derson, 477 U.S. at 249–50 (citations omitted).

                    B. Whether NCHS is a Proper Defendant

   Plaintiffs have failed to respond directly to Defendants’ argument that NCHS is

not a proper defendant; they merely argue that the school receives federal funds and

is therefore required to comply with Title IX. But, as Defendants assert, NCHS is

not a legal entity with the capacity to be sued. See, e.g., Turpin v. Good, 1:07-cv-1205-

LJM-JMS, 2008 WL 268817, at *1 (S.D. Ind. Jan. 25, 2008); Brownsburg Cmty. Sch.

Corp. v. Natuare, 824 N.E.2d 335 (Ind. 2005). NCHS is entitled to dismissal from

this action.

                                      C. Title IX

   Title IX provides that “no person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimi-

nation under any education program or activity receiving Federal financial



                                           10
assistance.” 20 U.S.C. § 1681(a). Schools districts that receive federal funding may

be held liable for damages for student-on-student sexual harassment “only where

they are deliberately indifferent to sexual harassment, of which they have actual

knowledge, that is so severe, pervasive, and objectively offensive that it can be said

to deprive the victims of access to the educational opportunities or benefits provided

by the school.” Davis ex rel. LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629,

650 (1999); see also Doe v. Galster, 768 F.3d 611, 617 (7th Cir. 2014) (“A peer-harass-

ment plaintiff must demonstrate that the harassment was discriminatory, the school

officials had ‘actual knowledge’” of the harassment, the harassment was ‘so severe,

pervasive, and objectively offensive that it. . . deprive[s] the victims of access to edu-

cational opportunities,’ and officials were ‘deliberately indifferent’ to the harass-

ment.”). Title IX, as interpreted by the Supreme Court, “impose[s] a demanding

standard” for holding school districts liable for student-on-student harassment.

Galster, 768 F.3d at 613.

   Plaintiffs argue that Garrett should have been expelled based on the September

2015 allegations of sexual assault by another high school student, Harley Gilliam,

against Garrett, and that his mere presence at school caused Plaintiffs to file this

action. Plaintiffs further argue that if Gilliam’s allegations did not justify expelling

Garrett, then after Sarah reported on November 5, 2015, her sexual assault the pre-

vious December, Garrett should have been suspended or expelled from school, or at

least removed from Sarah’s classes. This all amounts to Plaintiffs arguing for a par-

ticular remedy. But a Title IX plaintiff is not entitled to any particular remedy, see



                                           11
Davis, 526 U.S. at 648 (“Title IX imposes no . . . requirement[ ] to remedy peer har-

assment”); rather, she is only entitled to a response to “known peer harassment . . .

that is not clearly unreasonable.” Id. at 649.

   Plaintiffs assert that Garrett was a star football player, football is a very im-

portant activity for the school, and male students like Garrett, who were on the foot-

ball team, received preferential treatment. The evidence Plaintiffs cite in support of

this assertion, however, fails to substantiate their assertion. Plaintiffs’ belief that

football players are treated more favorably is based on mere speculation. And the

evidence of record establishes that the fact that Garrett was a football player had

nothing to do with the decision respecting whether disciplinary action should be

taken against him as a result of the Plaintiffs’ allegations against him. (ECF No. 47-

13 , ¶¶ 19-20.) This unsupported assertion therefore will be disregarded.

   Plaintiffs allege sex discrimination because Garrett was allowed to remain in

school and take regular classes. But, as noted, Title IX “impose[s] a demanding stand-

ard” for holding school districts liable for peer harassment, Galster, 768 F.3d at 613,

and Plaintiff’s contention that the school should have suspended or expelled Garrett

immediately upon a report of sexual assault ignores the demanding standard of Title

IX. The evidence does not establish that before Sarah’s alleged off campus sexual

assault in December 2014, the School Corporation had any notice or opportunity to

prevent that assault. Other courts have concluded that “an occasional glimpse” of an

alleged perpetrator on school grounds and “knowledge of [his] presence” at school did

not amount to a Title IX violation. See, e.g., Yoona Ha v. Nw. Univ., No. 14 C 895,



                                          12
2014 WL 5893292, at *2 (N.D. Ill. Nov. 13, 2014). The Court finds that Garrett’s

presence at school is not enough to hold the School Corporation liable.

   1.   Harassment Based on Sex

   To prevail on a student-on-student harassment claim under Title IX, a plaintiff

must prove that she was subjected to discriminatory behavior, that is, harassment

based on her sex. Davis, 526 U.S. at 643 (noting funding recipients may be held liable

for the discriminatory acts of certain nonagents); Galster, 768 F.3d at 617 (Title IX

protects students from harassment only if the harassment is based on sex). Three

reports to the school about student harassment of Sarah had nothing to do with Sa-

rah’s sex. One female student, C.D., had threatened to “kick Sarah’s ass.” (ECF 47-

2, ¶ 47.) Another female student, M.S. authored an unkind tweet about Sarah that

mentioned a false accusation of rape. (ECF 47-2, ¶ 75.) In another alleged incidence

of harassment, unidentified auto shop students encountered Sarah in the hallway.

(ECF 47-33, 84:2-10.) No evidence suggests any of these incidents were based on

Sarah’s sex. In addition, the other two alleged incidents of harassment by Garrett—

his passing her in the hallway near the principal’s office and sitting a few rows behind

her at the basketball game—appear to have nothing to do with her sex either, much

less could they be construed to be harassment. Sarah’s Title IX claim fails to create

a genuine issue of material fact for trial as to this element. Therefore, Defendants

should be granted summary judgment on her claim for this reason alone.

   2. Actual Knowledge

   Yet, Sarah has also failed to prove the second element of her Title IX sexual har-

assment claim. The second element of a Title IX sexual harassment claim that a
                                          13
plaintiff must prove is that the school had actual knowledge of the alleged sexual

harassment. See Davis, 526 U.S. at 650. Constructive knowledge is insufficient. See

id. at 641–43 (district cannot be held liable for harassment of which it should have

known). “To have actual knowledge of an incident, school officials must have wit-

nessed it or received a report of it.” Doe, 768 F.3d at 614.

   The initial report of Sarah’s sexual assault was made to the school on November

5, 2015. That report came long after the assault. Yet, Plaintiffs attempt to hold the

school liable based on the allegation that another female student had been sexually

assaulted by Garrett. Even when the school was made aware of the alleged sexual

assault of that other student, and the evidence is that the school first became aware

of the sexual assault in September 2015 (Kirk Dep. 6, ECF No. 59-1 at 2), it is not

enough to serve as a basis for the school’s liability with respect to Sarah or Rebekah.

In effect, Plaintiffs attempt to hold the school liable because it should have known

that other female students were Garrett’s potential victims. That effort fails as a

matter of law. A school’s Title IX obligations only commence once an event is observed

by school officials or an event is reported to the school. See Gabrielle M. v. Park Forest-

Chi. Heights, IL. Sch. Dist. 163, 315 F.3d 817, 824 (7th Cir. 2003) (school’s obligations

begin when they observe harassment or harassment is reported to school). The School

Corporation cannot be held liable to Sarah or Rebekah for any incidents that occurred

before the November 5, 2015 initial report of the alleged sexual assault. And there’s

another problem with Plaintiffs’ position: the evidence does not raise a reasonable

inference that Sarah was subject to any harassment before November 5, 2015.



                                            14
   The School Corporation can only be held liable for alleged acts of harassment of

which it had actual knowledge. Plaintiffs’ brief recounts a few situations that made

Sarah uncomfortable. They assert that after Garrett told everyone about their en-

counter, her classmates started “reacting differently to her.” (ECF No. 58 at 7–8.)

They note that Sarah had to “deal with” M.S. who was close to Garrett, a cheerleader

like Sarah, and who never liked Sarah in any event. (Id. at 8.) Specifically, they

assert that M.S. was “disrespectful to” and “whispered about” Sarah. (Id.) Then,

Plaintiffs argue that “quieted down for a while,” but after the assault was reported to

Mr. Kirk, “all the gossip, rumors, and talk started again.” (Id.) To the extent that

Plaintiffs allege that these incidents amount to sexual harassment, the record lacks

any evidence to raise a reasonable inference that the school had actual knowledge of

them. Therefore, the school should also be granted summary judgment based on the

lack of any evidence to raise a genuine issue of fact on this element of Sarah’s Title

IX claim.

   3. Severe, Pervasive and Objectively Offensive

   But Sarah’s claim under Title IX is further flawed. To prevail on a student-on-

student harassment claim under Title IX, a plaintiff must also prove that she was

subjected to behavior “that is so severe, pervasive and objectively offensive that it

denies its victims the equal access to education that Title IX is designed to protect.”

Davis, 526 U.S. at 652; Galster, 768 F.3d at 617 (Title IX protects students from har-

assment only if it is based on sex). Simple teasing and name-calling, even when the

comments target gender differences, are not enough. Davis, 526 U.S. at 652. That



                                          15
the plaintiff and/or her guardian “was unhappy with the school’s treatment of [the

plaintiff] (and unrelated bullying) and chose to withdraw [her] as a result does not

establish that [the plaintiff] was deprived of access to [her] education because of the

alleged sexual harassment.” Doe by Doe v. Chi. Bd. of Educ., No. 15 CV 5018, 2019

WL 3554207, at *4 (N.D. Ill. Aug. 2, 2019).

    Even when the evidence is viewed in the light most favorable to Plaintiffs, no rea-

sonable jury could find that either of them was subjected to actionable sexual harass-

ment. As noted, after November 5, 2015, Sarah and Ms. Hawker complained of only

two incidents involving Garrett: he allegedly glared at her while passing her in the

hallway and he sat behind her at a basketball game. (ECF No. 47-33, 111, 137.)

Three other complaints were made to the school—that C.D. threatened to “kick Sa-

rah’s ass,” M.S. wrote an unkind tweet, and Sarah encountered unidentified auto

shop students laughing and whispering behind Sarah in the hallway. 2 None of these

incidents, whether considered alone or together, is sufficiently severe, pervasive, or

objectively offensive as to deny Sarah the equal access to education that Title IX is

designed to protect. Three of the incidents involved students other than Garrett.

That Sarah and Ms. Hawker perceived the incidents as harassment is not determi-

native; the alleged harassment must be objectively unreasonable. See Davis, 526 U.S.

at 650; Doe v. Galster, 768 F.3d at 617; see also Sanches v. Carrollton-Farmers Branch



2
  Furthermore, Sarah merely speculates that the students were laughing and whispering
about her. She testified she did not know what they were laughing and whispering about.
(ECF No. 47-33, 90.) Sheer speculation is insufficient to raise a genuine issue of fact for
purposes of summary judgment. Consolino, 872 F.3d at 830.


                                             16
Indep. Sch. Dist., 647 F.3d 156, 167 (5th Cir. 2011) (“It makes no difference to our

analysis that [plaintiff] was sincerely upset, and we assume that she was. The stand-

ard is not subjective; instead it is whether the harassment was severe, pervasive,

and objectively unreasonable”).

   None of the alleged incidents of sexual harassment, even when considered to-

gether, was sufficiently severe, pervasive or objectively offensive so as to deny Sarah

equal access to education. This is yet another reason the School Corporation should

be granted summary judgment on Sarah’s Title IX claim.

   4. Deliberate Indifference

   The final element that a plaintiff must prove to succeed on a student-on-student

harassment claim under Title IX is that the school district was “deliberately indiffer-

ent to” the alleged acts of harassment. See Davis, 526 U.S. at 643. “[A]s long as the

school’s response is not ‘clearly unreasonable,’ it cannot have acted with the requisite

deliberate indifference to incur Title IX liability.” Gabrielle M., 315 F.3d at 824 (quot-

ing Davis, 526 U.S. at 648–49). The school district’s response “must, at a minimum,

cause students to undergo harassment or make them liable to or vulnerable to it.”

Davis, 526 U.S. at 645 (internal quotation and alteration omitted). Courts should

afford “sufficient deference to the decisions of school disciplinarians.” Zeno v. Pine

Plains Cent. Sch. Dist., 792 F.3d 655, 666 (2d Cir. 2012) (citing Davis, 526 U.S. at

648)). “[V]ictims do not have a right to specific remedial measures.” Id. (citing Davis,

526 U.S. at 648)).




                                           17
   Here, the evidence is that within a day of the report of sexual assault by Garrett,

the school entered a no-contact order, consulted with law enforcement and legal coun-

sel, and attempted to investigate the allegation. The school did not act unreasonably

by attempting to interview Sarah and Garrett or by deferring to law enforcement’s

own investigation. See Rost ex rel K.C. v. Steamboat Springs RE-2 Sch. Dist., 511

F.3d 1114, 1121 (10th Cir. 2008) (holding school was not deliberately indifferent to

report of off-campus sexual assaults where school immediately contacted law enforce-

ment officials, allowed law enforcement to investigate, and cooperated fully in and

kept informed of the investigation). The involvement of the school with parents or

guardians has also been viewed as evidence that a school district is reasonably re-

sponding to harassment. See Galster, 768 F.3d at 620; Estate of Lance v. Louisville

Indep. Sch. Dist., 743 F.3d 982, 1000–01 (5th Cir. 2014) (finding no deliberate indif-

ference where district engaged in a “pattern of active responses” that included com-

municating with parents). During the relevant period, the school continually re-

sponded to Sarah’s and Ms. Hawker’s complaints.

   The record evidence does not raise a reasonable inference, and in fact contradicts

the assertion, that the School Corporation was deliberately indifferent to the alleged

acts of harassment against Sarah. For this reason, too, the school should be granted

summary judgment on Sarah’s Title IX claim.

                           D. Rebekah’s Title IX Claim

   The Amended Complaint alleges that Rebekah, Sarah’s younger sister, was bul-

lied by Garrett and his friends. However, the record contains no evidence that would



                                         18
even begin to approach a reasonable basis to infer that Rebekah was subjected to any

harassment, and there is no evidence that any complaint of harassment of Rebekah

or concern about bullying of her was ever made to the school. Ms. Hawker’s “fear of

reprisal” against Rebekah and fear that Rebekah was vulnerable to discrimination

because of “the past history of Garrett still attending the school” is based on sheer

speculation, which is insufficient to raise a genuine issue of fact for purposes of sum-

mary judgment. Consolino v. Towne, 872 F.3d 825, 830 (7th Cir. 2017). In fact, Re-

bekah testified that she never felt like she was being bullied at the school, she never

experienced a situation where she felt like someone was trying to threaten or intimi-

date her, and she agreed that she was never harassed or bullied by anyone at the

school, including Garrett. (Dep. 48–49 and 51, ECF No. 47-34.) On this record, the

School Corporation cannot be held liable on Rebekah’s Title IX claim; the School Cor-

poration is entitled to summary judgment on her claim as well.

                                     Conclusion

   For the foregoing reasons, Defendants’ Motion for Summary Judgment (ECF No.

47) is granted. Final judgment will be entered separately.

   SO ORDERED.



Date: 9/4/2019




Distribution by CM/ECF to all registered counsel of record



                                          19
